Appeal from an order of the Family Court, Chautauqua County (Kevin M. Carter, J.), entered May 10, 2011 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded respondent-petitioner sole custody of the subject child.
Now, upon reading and filing the stipulation of discontinuance signed by petitioner-respondent, the attorneys for the parties, and by the Attorney for the Child on March 12, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Peradotto, Sconiers and Martoche, JJ.